PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/946,865
Filing Date: 9 Jul 2020
Appellant(s): EASTON DIAMOND SPORTS, LLC



__________________
Stephen A. Brookman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken have been modified by the appeal brief conference decision held on May 3rd 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

The rejection on claims 15-17 are withdrawn.

Claim 15 is found to be allowable following the appeal brief conference held on 5/3/2022.  Claim 15 includes limitations directed towards wherein the ball bat comprises an interior region that extends from the end cap to the end knob and which is entirely hollow between the end cap and the end knob; and the elastomeric material is contiguous with the first outer shell segment and the second outer shell segment.
In reference to Figure 5 of the appellant’s specification, the limitations directed towards the interior region that extends from the end cap to the end now is entirely hollow between the end cap and the end knob are seen to more clearly define the structure as shown in Figure 5 when coupled with the elastomeric material is contiguous with the first outer shell segment and the second outer shell segment.  
This is in contrast to similar claim language such as not including limitations directed towards an interior region that extends from the end cap to the end knob and which is entirely hollow between the end cap and the end knob which would not be found allowable.  The limitations the elastomeric material is contiguous with the first outer shell segment and the second outer shell segment are not seen to entirely define the structure as shown in Figure 5 without the additional limitations of an interior region that extends from the end cap to the end knob and which is entirely hollow between the end cap and the end knob.  Claims 1 and 8 do not clearly define the limits of the geometry as shown in Figure 5.  Claims 1 and 8 lack specifics with regards to an interior region that extends from the end cap to the end knob and which is entirely hollow between the end cap and the end knob and hence is not seen to properly provide patentable distinction over the cited prior art of record.

(2) Response to Argument

To help better understand the examiners position on the claims in question, the examiner presents Exhibit A below which is annotated for clarity.  Exhibit A clearly shows the first and second outer shell with elastomeric material which is positioned between the first and second outer shell.  The examiner considers the Nguyen reference to teach the claimed limitations as indicated in the previous rejection.  

    PNG
    media_image2.png
    848
    514
    media_image2.png
    Greyscale

Exhibit A - Nguyen Figure 2 Annotated

The merits of any discrepancy appear to be directed towards specific limitations of claims 1 and 8.  

Claim 1 includes limitations directed towards:
“the first outer shell segment and the second outer shell segment are
spaced apart along a longitudinal axis of the ball bat by a gap width; and
the elastomeric material is positioned in the gap and extends along the
longitudinal axis no farther than the gap width.”


Claim 8 includes limitations directed towards: 
“an elastomeric material positioned between the first outer shell
segment and the second outer shell segment to join the first outer shell
segment to the second outer shell segment, the elastomeric material being
configured to flex to facilitate relative movement between the first outer shell
segment and the second outer shell segment;
wherein the elastomeric material is coextensive with the gap.”


For claim 1, the appellant appears to rely on the limitations the elastomeric material is positioned in the gap and extends along the longitudinal axis no farther than the gap width to indicate that the length of the elastomeric material is bound between the first and second outer shell segment and also that the opposite dimension or the length along a latitudinal axis (90 degrees to the longitudinal axis) is also bound to no thicker than the wall thickness of the outer shells.  See Figure 5 of the appellants drawing for this geometry configuration.  The examiner does not find claim language to be included in claims 1 to properly bound this second dimension or the length of the elastomeric material along an axis set at 90 degrees to the longitudinal axis.  As such, Figure 2 of Nguyen shows elastomeric material that is positioned in the gap and extends along the longitudinal axis no farther than the gap width.  No claim limitations are found in claim 1 which define the elastomeric material being entirely positioned in the gap or that the elastomeric material is entirely within the gap as defined by the gap width along the longitudinal axis and the thickness of the first and second outer shells.  Claim 7 which is dependent upon claim 1 explicitly recites wherein the elastomeric material has a thickness that is uniform with a thickness of the first outer shell segment or the second outer shell segment.  If the limitations of claim 1 already included this thickness dimension bounding in its claim limitations then there would be no need for claim 7.  As such, the thickness as described in claim 7 is not defined in claim 1.  There is no limitation in claim 1 making it improper for a prior art reference to have a thickness as described in claim 1 to be greater than or less than the wall thickness of the first or second outer shell. 
For claim 8, a similar situation is present as in claim 1.  However, the appellant utilizes different terminology directed towards the elastomeric material being coextensive with the gap.  In the Final Rejection filed 9/17/2021, the term coextensive was defined as “extending over the same space”.  The claim limitations of claim 8 do not state that the elastomeric material is entirely coextensive with the gap, but just that such is coextensive with the gap.  As such, the examiner considers the elastomeric material of Nguyen as shown in Exhibit A above to be coextensive with the gap as defined in claim 8.
The Nguyen reference includes additional elements which are present within the hollow compartment of the bat.  As a supplement, the examiner utilized case law to show how the removal of these items would be obvious and also explained how different geometric elements of an integral structure can be considered separate structures while supporting this rationale with the appellant’s own specification.  In the event that the omission/separation of these elements is not required to show anticipation or obviousness MPEP 1207.03 II clearly states that changing the statutory basis of rejection from 35 U.S.C. 103 to 35 U.S.C. 102 but relying on the same teachings is a factual situation that does not constitute a new ground of rejection.
Claims 15-17 are allowed and arguments directed thereto are considered moot.  A review of the appellant’s appeal brief finds these arguments to be present and still pertinent to the claims rejected:
In the Final Rejection filed 9/17/2021 the examiner applied case law.  These rejections only need to include the application of case law if the broad interpretation of the claims is deemed improper.
	
B. Ground 1: The Rejection of Claim 1 under § 103 on the basis of Nguyen should be reversed at least because the Rejection is improperly based on an erroneous interpretation of Nguyen’s connector 40 and the destruction of Nguyen’s technology.
1. Nguyen’s “central tapered connector 40” extends farther than the gap between Nguyen’s bat portions 22, 24.
2. The Examiner's own admission demonstrates that the rejection of claim 1 is based on improper hindsight.
3. It would not have been obvious to remove the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted”.
4. It would not have been obvious to separate the portions of Nguyen’s
connector 40 that the Examiner incorrectly deems “unwanted”.
5. The Examiner fails to fully appreciate Nguyen’s actual disclosure.
C. Ground 2: The Rejection of Claim 8 under § 103 on the basis of Nguyen should be reversed at least because the Rejection is improperly based on an erroneous interpretation of Nguyen’s connector 40 and the destruction of Nguyen’s technology.
1. Nguyen’s “central tapered connector 40” is not coextensive with the gap between Nguyen’s bat portions 22, 24.
2. The Examiner’s own Admission Demonstrates that the Rejection of Claim 8 is based on Improper Hindsight.
3. It would not have been obvious to remove the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted.”
4. It would not have been obvious to separate the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted.”
5. The Examiner fails to fully appreciate Nguyen’s actual disclosure.
E. Ground 4: The Rejections of Dependent Claims 4, 10, and 16 under § 103 on the basis of Nguyen should be reversed at least because Nguyen does not teach or suggest an elastomeric material comprising reinforcing fibers.
F. Ground 5: The Rejection of Dependent Claim 7 under § 103 on the basis of Nguyen should be reversed at least because it would not have been obvious to modify Nguyen to have an elastomeric material with a thickness that is uniform with a thickness of the outer shell segments.

The examiners response is as follows.

1. Nguyen’s “central tapered connector 40” extends farther than the gap between Nguyen’s bat portions 22, 24.

The appellant argues that the examiner continues to improperly assert an anticipation type position within the 103 rejection.  As noted above and again referencing MPEP 1207.03 II which clearly states that changing the statutory basis of rejection from 35 U.S.C. 103 to 35 U.S.C. 102 but relying on the same teachings is a factual situation that does not constitute a new ground of rejection.  The examiner has had past case(s) proceed to the board wherein a rejection under 35 U.S.C. 103 was reversed but replaced with a rejection under 35 U.S.C. 102.  As such, the final office action clearly defines the anticipatory aspects of the prior art rejection but also introduces additional supplemental rejections under 35 U.S.C. 103 which utilize case law for support.  In the event it is found that the case law is not required for the prior art to read on the rejected claims then the arguments directed towards case law would be moot but the arguments asserted directed towards an anticipatory-type position could be held persuasive.  The appellant does not challenge the introduction of the rejection under 35 U.S.C. introduced in the Final Action filed 9/17/2021.
The appellant asserts that the examiners interpretation of Nguyen is erroneous.  The appellant asserts that generalizations do not apply in the instant case as the claim expressly defines the elastomeric material as not extending farther than the gap.  The appellant argues that the limitations of claim 1 exclude a bat in which the elastomeric material extends farther than the gap.  The specific clauses of claim 1 which the examiner assumes are directed towards excluding a bat in which the elastomeric material extends farther than the gap (although they do not achieve this) are:
an elastomeric material positioned to connect the first outer shell segment to the second outer shell segment; wherein

the first outer shell segment and the second outer shell segment are
spaced apart along a longitudinal axis of the ball bat by a gap width; and

the elastomeric material is positioned in the gap and extends along the
longitudinal axis no farther than the gap width.

To more clearly show how the examiner views these limitations one can see the mark up below:
an elastomeric material (this is just a material type and introduces no geometric structure such as an elastomeric member or unit etc…) positioned to connect the first outer shell segment to the second outer shell segment (elastomeric material connects either directly or indirectly a first outer shell segment to a second outer shell segment); wherein

the first outer shell segment and the second outer shell segment are
spaced apart along a longitudinal axis of the ball bat (this is self-explanatory) by a gap width (this defines the parameter of a gap width); and

the elastomeric material (this is just a material type and introduces no geometric structure such as an elastomeric member or unit etc…) is positioned in the gap (part(s) of the elastomeric material present in a bat and not the entirety thereof is/are positioned in the gap defined above.  The gap width must include a gap wherein the gap is then any portion within the bat which is not filled with the first and second outer shell.  Claim 7 appears to limit the gap thickness but claim 1 does not) and extends along the longitudinal axis no farther than the gap width (part(s) of elastomeric material are present in a bat and not the entirety of an elastomer member extend along a longitudinal axis, such as one running through the hollow center of the barrel tube, and the extension can be any length but not farther than the gap width defined above).

As such, the examiner finds the appellants assertion that claim 1 expressly excludes a bat in which the elastomeric material extends farther than the gap to be erroneous.  This assertion seems to be falsely assuming that the claimed limitations are directed towards an elastomeric member made entirely of elastomeric material wherein the gap is defined as the gap width but also the wall thickness of the shell clearly defining two dimensions to make up a two-dimensional gap and the elastomeric member is positioned entirely within the gap as defined by the two dimensions.
	Regarding the aspects of the rejection utilizing case law, the examiner refers to Figure 3 of the appellants specification to help support the finding that an integral structure such as item 40 of Nguyen and item 310 of Figure 3 can included additional elements as part of the integral structure.  This is supported by the appellants inclusion of 320 which is a protrusion that is positioned in a gap, is part of an integral structure but is also considered by the appellant to be a different element.  This supports the examiners finding that the different geometric sections of item 40 of Nguyen can be considered different structural elements and the assertion that a structure is integral (or separable) is not a patentably differentiating as the appellant considers one of their own embodiments to contain an integral structure with different sub structural elements.  As such, the examiner does not take the position that the appellants element 310 looks like Nguyen’s element 40 or that claim 1 covers element 310 and therefore claim 1 covers Nguyen’s element 40.  This is not the examiners logic.  The utilization of Figure 3 was clearly defined in the previous office action(s) as showing how the appellants own specification considers an integral structure to comprise different sub elements.  As argued above the appellant appears to think that their claim limitations in claim 1 expressly exclude a bat in which the elastomeric material extends farther than the gap.  These arguments appear to assume that the term elastomeric material is synonymous with an elastomeric member.  In response to these assertions the examiner pointed to the appellants own specification (Figure 3) to show that even if the elastomeric material was claimed as an elastomeric member the term elastomeric member does not exclude a member which is part of a larger structure as shown in Figure 2 of Nguyen.  This member is more clearly defined with the separation and removal arguments.
The appellant states that element 310 extends farther than the gap like Nguyen’s element 40 however this is beside the point.  The point is that element 320 is part of 310 but is a different element.  The fact that element 310 is integral or separable does not negate 320 as a different element.  This is similar to Figure 2 of Nguyen where a similar element to element 320 exists but is not defined as a separate element in the drawings.  As such, Figure 2 of Nguyen would still show an element which is made of elastomeric material which is within the gap and extends no further than the gap width wherein any arguments that the parts of 40 of Nguyen are extending past the gap width are moot as the appellants own specification shows that an integral member can have different sub elements.  The only difference is that this sub element is defined in the appellant specification and not in the Nguyen reference however this explicit definition is not required.
The appellant appears to be stretching the examiners explanation and citation to Figure 3 of the appellants specification to tarnish the appearance of the examiners logic and make their arguments somehow seem more persuasive.  Claim 1 is stated as relating to Figure 5 which is argued as being distinct from Figure 3 based on a restriction requirement, however this is not seen to be pertinent to the argument at hand.  The acknowledgement that Figure 3 of the appellants specification defines an element that is integral and contains a sub element is simply supporting reasonableness of asserting that an element can include sub elements and if the claim calls for a specific configuration of a sub element the fact that a sub element is a sub element (or integral to other elements) does not mean that its configuration does not read on the configuration limitations if taught in the prior art (simply for that fact that it is a piece of a larger element).  This is not improper hindsight.  This is similar to stating that broadest reasonable interpretation is used during patent examining and if the appellants specification stated that broadest reasonable interpretation defines parts of their specification that the use of broadest reasonable interpretation by the examiner during patent prosecution would be impermissible hindsight. 

2. The Examiner's own admission demonstrates that the rejection of claim 1 is based on improper hindsight.

The appellant contends that the examiner provided more clarity to how he was interpreting the prior art reading on the claimed limitations which is an admission of impermissible hindsight.  The appellants explanation is taken out of context.  The appellant appears to be picking specific words which can be interpreted multiple ways and selectively choosing their meaning to benefit their cause while ignoring other definitions which is not appreciated by the examiner.  
Citing a figure and an element is well within what is required for an examiner to provide an appellant proper notice for the rejection.  As a kind gesture, the examiner further provided explanation as to what material of the item 40 was considered to be reading on the last clause of claim 1 as the last clause only requires elastomeric material and not the entirety of an elastomeric member to be positioned in the gap or within the gap width.  This explanation included supporting rationale for removing the part(s) of the elastomeric member (item 40) which extended past the gap width as a supplement to the initial rejection to further support the art reading on claims in question (See Page 4 of the final rejection where the examiner state “Additionally, reference In re Dulberg” where as this states this analysis is in addition to the previous analysis).  The actual citation reads “As such, the portion of item 40 of Nguyen which is extending along longitudinal axis no farther than the gap width can be kept and the remaining element of 40 removed or separated which would help to more clearly show the limitations of the last clause of claim 1 in the claims presented 8/6/2021.  The examiner uses the words more clearly not as an admission that Nguyen doesn’t have elastomeric material positioned in a gap and extending no further than the gap width, but that the appellant doesn’t claim the entirety of an elastomeric member is positioned in the gap and extending no longer than the gap width; their arguments appeared to be directed towards them assuming they claimed something more like the latter.  Providing more clarity to how the examiner views the prior art as reading on the limitations of claim 1 is not improper hindsight.  The appellant asserts that the examiners only justification for dividing Nguyen’s element 40 at the ends of the gap (as opposed to elsewhere along element 40) is to meet Appellant’s claim 1.  This is not the case, item 40 does not even need to be separated or have sections removed to read on claim 1 as item 40 of Nguyen includes elastomeric material which is located in the gap and extends along the longitudinal axis no further than the gap width as claimed.  The examiners justification for separating and/or removing the parts of element 40 of Nguyen (which are not considered by the appellant to not be positioned in the gap or extending within the gap width) are defined as reducing the weight of the bat and allowing for adjustability of the bat design through utilization of differing materials for the different sections of 40.  
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the entirety of the elastomeric member or the entirety of all the elastomeric material is positioned in the gap and extend along the longitudinal axis no further than the gap width) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Figure 3 and Figure 5 of the appellants specification are clearly different wherein the features noted above would not be readily distinguished from the specification when interpreting claim 1 furthermore if one could interpret claim 1 to be limited to Figure 5 this would be reading limitations from the specification into the claims.  These limitations should be included in claim 1 which they are not.
With regards the appellant claiming that the term “unwanted” defines a problem, the sections which are unwanted are unwanted because they increase the weight of the bat.  When using glue to assemble the bat (See [0032]) there would be no need for the inner sections of 40.  As reduction in weight is an improvement then the parts of 40 which have no desired function do to the threaded connection being replaced with glue would be unwanted.  This does not define a problem which clearly shows improper hindsight.  

3. It would not have been obvious to remove the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted”.

To reiterate, the appellant utilizes claim 7 to try to bound the thickness of the elastomeric material to be uniform with the thickness of the outer shell segments.  If the limitations of claim 1 were to be read to already include this geometric configuration then there would be no need to include claim 7.  As such, the examiner views the last clause of claim 1 to only require elastomeric material to be located in the gap defined by the first and second outer shell segment; wherein the entirety of a member that uses elastomeric material does not have to only be between the width of the gap.  The claim does not require that the entirety of the elastomeric material is positioned in the gap and the entirety of the elastomeric material extends along the longitudinal axis no farther than the gap width (this was similar to a suggested amendment presented to the appellant which was refused).  Furthermore, the last clause of claim one states elastomeric material and not an elastomeric member wherein material of the member only has to be positioned in the gap and extend along the longitudinal axis no farther than the gap width not the entirety of the member.
Furthermore, Page 14 of the appellants appeal brief filed 3/9/2022 states “Recognizing that Nguyen’s connector 40 extends beyond the longitudinal gap between Nguyen’s “handle shell portion 22” and “barrel shell portion 24”.  There is only one gap defined in claim 1, the appellant now introduces a longitudinal gap.  The examiner is not sure if this is another gap or if this is directed towards the gap width as defined in claim 1.  As the thickness of the gap of claim 1 is not defined the examiner does not know if the longitudinal gap is a subsection of the gap defined in claim 1 or if the entirety of the inner portion of Figure 5 is considered the gap.  The parts of Nguyen’s connector 40 which extend beyond the gap are not part of the elastomeric material (again this is claimed not as an elastomeric member) which are positioned in the gap and extends along the longitudinal axis no farther than the gap width.  The elastomeric material of Nguyen which is positioned in the gap does in fact extend no further than the defined gap width.
To supplement and not modify this finding, the examiner asserted and provided rationale for removing portions of the elastomeric material 40 of Nguyen.  As noted in the Final Rejection filed 9/17/2021, the appellants own specification shows that an integral component can comprise multiple different sections.  The appellant’s specification includes Figure 3 which shows 310 tubular element that includes element 320 protrusion which is integral to 310.  As shown in Figure 3 and discussed above, a member can have multiple sub members (such as item 320 of 310 in the appellant's specification) wherein the inclusion of multiple additional elements of such are not seen to negate the fact that a sub member is an element in itself even if these elements are of integral construction.  The appellants own specification is clear that an integral member such as 310 can include additional elements such as 320.  Even through the appellant’s specification has a separate item number for item 320, the exclusion of a disclosure from calling out a different item number for a component such as 320 would not negate this finding as understood by the examiner.  
To further support the consideration of the Nguyen reference teaching the limitations of claim 1 the examiner also references In re Dulberg and In re Larson.
Reference In Re Dulberg in which it was held that if it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))

Reference In re Larson where it was held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	

As such, the ability to separate the unwanted material and/or remove this material was considered obvious by the examiner.  The appellant argues that In re Gordon teaches against this modification as the prior art does not suggest the desirability of making these item(s) separate and/or removing these items.  However, [0052] of Nguyen shows desirability of altering the design(s) shown in the figures.  In re Larson clearly states that the omission of elements and their function if the function of the element is not desired is obvious.  As such, a person of ordinary skill in the art might want to make the bat of Nguyen lighter wherein they could easily remove these components, discard them and utilize glue for the connections as taught in [0032] of Nguyen.  This provides clear desirability for the removal of the undesired elements.   [0052] of Nguyen also makes clear that the weight can be changed if such were desired by the user.
The appellant argues that the threaded engaging members 42 and 44 are required for Nguyens structure to remain assembled.  However, one can also reference Figure 8 of Nguyen which shows an alternative means for keeping the bat assembled which does not include threaded members.  When looking at the primary reference as a whole this examiner considers this to suggest that the exact means such as the treaded connections in Figure 2 or the means provided in Figure 8 are not critical to the invention of Nguyen, they are just means and equivalents thereof to achieve the function of the bat which is to provide an assembled bat which can dampen vibrations created from hitting a ball.  As noted above [0032] of Nguyen explicitly states the use of glue as another means to keep the bat assembled (this embodiment is not shown in the figures).  This paragraph does not state that the glue must be used in combination with the threaded fasteners of Figure 2 or the means of Figure 8.  As such, the glue can be used solely as a means for keeping the bat assembled.  
The appellant argues against the pertinence to In re Dulberg.  Although the device in the Dulberg application and the instant application are not the same the examiner still considers Dulberg to provide some guidance and supplement the finding of obviousness as explained in the rejections.  In the Nguyen reference [0052] clearly states that altering the size, and weight along with dimensions for the intended use of the resulting bat is contemplated.  This would allow for the instant invention to have similar weight to different types of bats which utilize different weights for their standard bats depend ending on which type of use the bat is intended to be used for (i.e. hardball, softball or whiffle ball).  Furthermore, the type of bat can be a speed type bat where the weight could be decreased accordingly to achieve the desired results of a faster swing speed.  These changes are clear benefits and allow adjustability to the design.  As noted above, the examiner does not considered the threaded connections in Figure 2 of Nguyen to be critical to the inventive function/concept of Nguyen as the disclosure show alternative attachment means (Figure 8) and explicitly states that glue could also be used for assembling the bat.

4. It would not have been obvious to separate the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted.”

The appellant argues that item 40 of Nguyen cannot be separated as they are integral.  As noted in the Final Rejection filed 9/17/2021, the appellants own specification shows that an integral component can comprise multiple different sections.  The appellant’s specification includes Figure 3 which shows 310 tubular element that includes element 320 protrusion which is integral to 310.  As shown in Figure 3 and discussed above, a member can have multiple sub members (such as item 320 of 310 in the appellant's specification) wherein the inclusion of multiple additional elements of such are not seen to negate the fact that a sub member is an element in itself even if these elements are of integral construction.  The appellants own specification is clear that an integral member such as 310 can include additional elements such as 320.  Even through the appellant’s specification has a separate item number for item 320, the exclusion of a disclosure from calling out a different item number for a component such as 320 would not negate this finding as understood by the examiner.  As such, item 40 of Nguyen the primary reference can also contain different elements even though they are part of an integral structure (similar to the appellants own specification).  This separation can include nomenclature such as utilizing leader lines and numerals to define an elastomeric material such as some sort of protrusion which is sized, shaped and located as in claim 1 or also physically separating this element into a different piece of elastomeric material.  As stated in In re Dulberg and referenced in the rejection  
If it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))

The Nguyen reference at [0006] states the present invention resides in a vibration damping baseball bat that includes a barrel portion, a handle portion, and interconnects the barrel portion and the handle portion in an aligned and spaced-apart relation. The mechanism by which the barrel and handle portions are interconnected dampens vibrations created when a ball contacts the bat and provides limited pivotal movement of the barrel portion relative to the handle portion.  The appellant asserts that separating Nguyen’s connector into multiple portions would add complication to Nguyen’s assembly process by introducing additional components and, more importantly, it would introduce new failure points to Nguyen’s bat.  The Nguyen reference at [0032] clearly states the use of glue to hold the components together.  This glue is suggested as a high strength bonding glue.  The glued connection joints are often stronger than the materials that are joined together and this would not necessarily create new failure points.  In fact, this could reduce the failure points as the glued area could be in a high stress zone wherein the use of the glue would increase the strength of the assembly reducing likely hood of failure.  The use of a separate piece of material as argued would allow for the portion between the first and second outer shell as claimed to be the elastomeric material of a higher strength to hold the barrel and handle section together to provide the feel of a standard bat when swinging.  The section of 40 separated which is not between the first and second outer shell section could be a foam material or other materials that are extremely efficient at dampening vibrations.  This would allow the bat to retain the feel of a standard bat while also optimizing the vibration absorption characteristics of the bat.  This is easily derived from a common google search wherein one can simply look up what the best vibration absorption materials are and utilize them.  
The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963).  

The use of optimized material for vibration dampening is simply the optimization of a design which is readily known to anyone looking to provide vibration dampening to a bat.  This would allow for adjustability in the design through allowing a combination of different materials to be used for vibration dampening. Reference In Re Stevens 
It was held that adjustability, where needed, is not a patentable advance.  (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954))  

If adjusting the different materials for vibration dampening is not a patentable advance then the examiner does not know why doing such would require evidence, or teaching in the prior art as this is simply the optimization of a design.  Additionally, [0052] speaks of adjusting the different parameters of the bat being contemplated by the inventors.
As such, the examiner does not find the separation of the portions of Nguyen’s connector 40 as being unobvious.

5. The Examiner fails to fully appreciate Nguyen’s actual disclosure.

The appellant argues the Nguyen’s disclosure is not considered as a whole and ignoring, removing or separating any part of Nguyen’s connector 40 ignores the full appreciation of Nguyen’s disclosure.  The function of Nguyen is to absorb vibrations imparted on a bat during contact with a ball.  This is completed through the use of the elastomeric material connected the barrel and the bat section.  Vibrations created in the barrel during impact with a ball have to transfer through the elastomeric material which will absorb the vibrations before making their way to the handle if they are not completely absorbed by the elastomeric material.  Figure 8 of Nguyen shows alternative ways to connect the bat that do not utilize the threads of 40.  This clearly shows that the disclosure is not exclusively limiting the means for connecting the barrel and the handle section of the bat to only a single type such as shown in Figure 2 of Nguyen.  The Nguyen reference at [0032] clearly states “A high strength bonding glue (not shown) may be applied to all joins to secure all the connections.”  This does not state that glue needs to be used in combination with the threaded fasteners of item 40 in Figure 2, but clearly defines the use of glue as an alternative to the threaded portions of 40 to hold the bat together.  This clearly suggests that the bad made for absorbing vibrations can include a barrel portion and a handle portion with elastomeric material located between the handle and barrel portion as claimed in claim 1 whilst utilizing glue inplace of the threaded connections of 40 in Figure 2 of Nguyen.  The examiner does not find the suggestion of Nguyen such as the different means for attachment shown in Figure 8 to negate the use of glue to hold the bat together as defined in [0032] of Nguyen.  Keeping these elements of 40 would increase the weight of the bat making the bat more different than a standard bat requiring different swing techniques to obtain the same hitting results.  The removal of these components would be obvious in view of the appellant’s specification which also clearly states that the optimization of the weight of the bat is known (See [0052]).  It seems that the appellant is simply looking at one figure cited by the examiner without viewing the reference as a whole (which clearly shows that the attachment means are not limited to only one embodiment) and with blinders on picking apart why one specific means for attachment wouldn’t work if parts were removed.  This analysis is not accurate, ignores common sense and doesn’t ascertain what one of ordinary skill would realize by looking at the Nguyen reference.  
The examiner does not find their analysis to be impermissible within the framework of section 103.

C. Ground 2: The Rejection of Claim 8 under § 103 on the basis of Nguyen should be reversed at least because the Rejection is improperly based on an erroneous interpretation of Nguyen’s connector 40 and the destruction of Nguyen’s technology.

	This is a summary section and the response to the merits of the arguments should be reference below.

1. Nguyen’s “central tapered connector 40” is not coextensive with the gap between Nguyen’s bat portions 22, 24.

The appellant cites the response to the Non-Final office action dated August 6, 2021 as defining coextensive as equal in space or having the same spatial boundaries.  A review of the Final Office Action filed 9/17/2021 on page 13 at the last paragraph shows the examiner defined the term coextensive as “extending over the same space”.  This definition was supported with citations to a definition search completed on the https://www.bing.com search engine.  As such the examiners definition is entirely created through was is commonly known in the art and not what the examiner own personal opinion of what the term coextensive means.  The examiners definition is not a proposal but is based on factual evidence quoted from a verified source.  The appellant contends that the examiner and the appellant have a common understanding of the term coextensive.  If a common understanding means that the definitions are somewhat similar but not identical then this assertation by the appellant is true.  However, the definition of coextensive as “equal in space or having the same spatial boundaries” is not identical to “extending over the same space”.  Space or what is meant by the term can be a multitude of different dimensions either combined to singularly such as 3 dimensional, 2 dimensional and 1 dimensional.  The term “equal” is not entirely identical to “same” with regards to the context of claim 8.  In considering the above, the examiner provides some diagrams below.



[AltContent: rect][AltContent: rect]





[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
Example 1
Example 2
[AltContent: rect]

[AltContent: rect][AltContent: rect]





Example 3


Exhibit B – Coextensive Definition Discrepancies

In Exhibit B above, Example 1 and Example 2 contain different colored rectangles of blue and yellow color which overlap.  Example 1 shows the two rectangles entirely overlapping and being the exact same size.  Example 2 shows two different configurations with the height of the rectangles being the same, however the width of the rectangles can be larger or smaller than each other.  In both examples there are spaces defined by a blue and a yellow rectangle.  Example 1 is the same as what Figure 5 of the appellant’s drawings show with regards to the relationship between the gap (blue rectangle) and the elastomeric material (yellow rectangle) and Example 2 is what could be achieved through the limitations of claim 8 specifically “wherein the elastomeric material is coextensive with the gap”.  These limitations do not utilize the word “entirely coextensive” or do they define both the gap thickness and width and state that the elastomeric material is the exact same thickness and width and entirely overlapping.  The bing.com definition for coextensive asserted by the examiner (not proposed) states “extending over the same space”.  Example 2 above shows green color areas as a result of the overlap of the yellow and blue boxes.  These green areas show that the yellow and blue box extend over the same space, the same space being the space shown through the green color.  The appellants definition for coextensive states “equal in space or having the same spatial boundaries”.  The term equal in space seems to be close to Example 1 above, however when compared to Figure 5 of the appellants specification, the claim(s) still lacks exact definition that the gap and the elastomeric spaces which are equal entirely overlap (as shown in Example 1).  Furthermore, the appellants definition through the use of “or having the same spatial boundaries” explicitly shows that “equal in space” isn’t the only way to define the term coextensive.  In considering the “having the same spatial boundaries” part of the appellants definition we can look at Example 2 above which clearly shows multiple spatial boundaries being each of the four sides of the yellow and blue rectangles.  In Example 2 above the spatial boundaries formed from the horizontal lines are the same between each of the yellow and blue rectangles reading on the term “the same spatial boundaries”.  However, the spatial boundaries defined in Example 2 above through the vertical lines are not the same between the yellow and blue rectangles.  Comparing the explanation of the term coextensive above and comparing that to the instant invention and the prior art, we can see that there are multiple different ways to interpret the term coextensive at least one way of which would allow the Nguyen reference to read on the limitations of claim 8.  The appellant does not utilize the words entirely or other similar limitations to more clearly bound the term coextensive.  Multiple attempts have been made by the examiner to suggest the appellant amend their claims accordingly, however each proposal was rejected by the appellant.  The appellant argues that the reason any definitions for the term coextensive do not allow Nguyen to read on claim 8 of the instant invention is that Nguyens element 40 is significantly longer than the gap.  As shown in Example 3 even if different elements which make up an integral piece extend longer than a defined gap they can still have an element that is “extending over the same space” / ”have the same spatial boundaries” or an assembly of different elements can be considered to have a section which is “extending over the same space” / ”have the same spatial boundaries”.  The appellant does not seem to argue that the factual definition of the term coextensive as asserted by the examiner is not proper.  The appellant appears to loosely claim that the factual definition of coextensive as asserted by the examiner is the same or similar to their definition and utilize only one section of their own definition of coextensive to assert that the prior art is not coextensive as claimed in claim 8.  
	With regards to the appellants response to the examiners reference to Figure 3, the appellant argues that Figure 3 is irrelevant to claim 8.  However, Figure 3 is used to show that even the appellant considers an integral member such as 310 to contain different sections such as 320.  Again, the appellant does not claim that the entirety of the elastomeric material is coextensive wherein the different sections of elastomeric material (such as 320 of Figure 3 in the appellants specification) that make up a greater elastomeric material are considered by the appellant’s own specification to be different elements.  This is congruent to the examiners position that the section of the Nguyen references elastomeric material that meets the appellants view of coextensive can be considered a different element and such consideration is not unreasonable.

2. The Examiner’s own Admission Demonstrates that the Rejection of Claim 8 is based on Improper Hindsight.

The appellant erroneously stats that the examiner is recognizing that Nguyen’s connector 40 is not coextensive with the longitudinal gap between Nguyen’s “handle shell portion 22” and “barrel shell portion 24,”  As indicated above, the term coextensive as defined only requires the length of the elastomeric material to be within the gap defined by one dimension extending between the first and second outer shell; the claim limitations of claim 8 do not require the entirety of the elastomeric material (not elastomeric member) to be within the gap which is defined by only one dimension in claim 1.  The characterization of portions which are not wanted for removal or able to be separated is in response to a potential finding by the board that the Nguyen reference would not read on the limitations of claim 8 without the utilization of the recited case law.  The proposal of such alternative view is not considered an admission by the examiner.  As indicated in the Nguyen reference at [0052] altering the weight of the bat is contemplated by the Nguyen reference wherein the proposed modification would achieve this result.  This is not impermissible hindsight reasoning.  Furthermore, In re Larson makes is obvious to remove elements if the function of the elements were not desired.
Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	
The functioning the threaded members of Nguyen can be replaced with glue as described in [0032] wherein the functioning of the internal threaded members would not be desired.  The utilization of both this glue and the threaded members would duplicate the connection means and would add unnecessary weight to the bat.  This is not considered to be impermissible hindsight. Fig. 8 of Nguyen shows alternative ways to connect the bat that don’t utilize the threads wherein the use of glue as described in [0032] would be just as obvious as the means shown in Fig. 8.
	Furthermore, presenting alternative views as to how the examiner views the prior art as reading on the claimed limitations when utilizing commonly known rationales or motivations to achieve the appellant’s invention such as the citations to In re Dulberg to make elements separable is not considered by the examiner to be impermissible hindsight.
Quoting the holding of In re McLaughlin: 
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

The examiner utilizes common knowledge to a person of ordinary skill in the art to realize that optimizing the weight of a bat is a well-known desire in the art.  The utilization of the inner members of Nguyen to hold the bat together to allow their bat to achieve the desired vibration absorption properties would likely increase the weight of the bat.  A person of ordinary skill in the art would readily realize this and look to make improvements to the Nguyen invention to achieve the same weight as a standard bat.  This would allow for the same swing techniques and power to be used on both this vibration absorbing bat and a standard bat which a user would be used to using.  The Nguyen reference at [0052] also shows that optimization of the weight of the bat is a known technique in the arts prior to the effective filing date of the instant invention. 

3. It would not have been obvious to remove the portions of Nguyen’s connector 40 that the Examiner incorrectly deems “unwanted.”

Reference item 3 under B. Ground 1 above as the arguments are similar.

4. It would not have been obvious to separate the portions of Nguyen’s
connector 40 that the Examiner incorrectly deems “unwanted.”

Reference item 4 under B. Ground 1 above as the arguments are similar.

5. The Examiner fails to fully appreciate Nguyen’s actual disclosure.

Reference item 5 under B. Ground 1 above as the arguments are similar.

E. Ground 4: The Rejections of Dependent Claims 4, 10, and 16 under § 103 on the basis of Nguyen should be reversed at least because Nguyen does not teach or suggest an elastomeric material comprising reinforcing fibers.

Nguyen at [0033] teaches the use of composite materials for the elastomer material.  Composite materials are materials which are produced from two or more constituent materials.  [0033] of Nguyen states “This material comes in various forms including, without limitation, an elastomeric material (e.g., solid rubber, high performance rubber foam, silicone or similar materials), polyurethane, polycarbonate, or a composite material (e.g., fiberglass, carbon fibers, or a combination of glass and carbon fibers).”  [0033] lists examples of composite materials but such are not limiting.  Claim 4 recites the elastomeric material comprises reinforcing fibers.  Comprising and including are synonymous with each other (See MPEP 2111.03 I).  As such, [0033] of Nguyen explicitly states that the material comprises or includes elastomer material and fiberglass or carbon fibers in a composite which are reinforcing fibers.  The appellant points out that the [0033] uses “or” however [0033] explicitly states that such description is without limitation as underlined above.  Furthermore, the “or” of [0033] is considered to be utilized to simply define multiple different limitations that can be used alone or in combination as composite materials which require more than one material follows the “or” word and only a few non-limiting examples are included thereafter.  Moreover, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  The Nguyen disclosure at [0033] clearly makes known that elastomeric material and fibers such as fiberglass or carbon fibers (not only alone but in composites) are known materials in the art to make an apparatus of a type made of similar material prior to the invention.  Whether or not the limitations of claims 4, 10 and 16 are explicitly taught is moot as the use of these materials would be obvious at the time of the invention.

F. Ground 5: The Rejection of Dependent Claim 7 under § 103 on the basis of Nguyen should be reversed at least because it would not have been obvious to modify Nguyen to have an elastomeric material with a thickness that is uniform with a thickness of the outer shell segments.

Firstly, the appellant utilizes claim 7 to try to bound the thickness of the elastomeric material to be uniform with the thickness of the outer shell segments.  If the limitations of claim 1 were to be read to already include this geometric configuration then there would be not need to include claim 7.  As such, the examiner considers this as an admission that the limitations of claim 1 do not bound this thickness at all as argued above.  Elastomeric material is claimed not an elastomeric member wherein the elastomeric material of Nguyen (40) has parts that are inclusive of being uniform with the thickness of the outer shell segments.
As noted in the Final Rejection filed 9/17/2021, the appellants own specification shows that an integral component can comprise multiple different sections.  The appellant’s specification includes Figure 3 which shows 310 tubular element that includes element 320 protrusion which is integral to 310.  As shown in Figure 3 and discussed above, a member can have multiple sub members (such as item 320 of 310 in the appellant's specification) wherein the inclusion of multiple additional elements of such are not seen to negate the fact that a sub member is an element in itself even if these elements are of integral construction.  The appellants own specification is clear that an integral member such as 310 can include additional elements such as 320.  Even through the appellant’s specification has a separate item number for item 320, the exclusion of a disclosure from calling out a different item number for a component such as 320 would not negate this finding as understood by the examiner.  
To further support the consideration of the Nguyen reference teaching the limitations of claim 7 the examiner also references In re Dulberg and In re Larson.
Reference In Re Dulberg in which it was held that if it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))

Reference In re Larson where it was held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	

As such, the ability to separate the unwanted material and/or remove this material was considered obvious by the examiner.  The appellant argues that In re Gordon teaches against this modification as the prior art does not suggest the desirability of making these item separate and/or removing these items.  In re Larson clearly states that the omission of elements and their function if the function of the element is not desired is obvious.  As such, a person of skill in the art might want to make the bat of Nguyen lighter wherein they could easily remove these components and utilize glue for the connections as taught in [0032] of Nguyen.  This provides clear desirability for the removal of the undesired elements.   [0052] of Nguyen also states that the weight can be changed if such were desired by the user.    
The Nguyen reference at [0006] states the present invention resides in a vibration damping baseball bat that includes a barrel portion, a handle portion, and interconnects the barrel portion and the handle portion in an aligned and spaced-apart relation. The mechanism by which the barrel and handle portions are interconnected dampens vibrations created when a ball contacts the bat and provides limited pivotal movement of the barrel portion relative to the handle portion.  Utilizing just the elements of 40 that preside within the gap and have the same thickness as the shells with glue as a means to connect these elements would lighten the weight of bat while providing the elastomeric material between a barrel and handle portion which interconnects these elements and dampens vibrations.  This would not make the primary reference unsatisfactory for its intended purpose or change the principal of its operation. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711      
                                                                                                                                                                                                  Conferees:

/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711 
                                                                                                                                                                                                       /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.